NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                Nos. 11-3844 & 11-4361
                                     ___________

                   RYAN SHAFIK; ROCKWOOD STRATEGIES, LP;
                             ANDREW EMERICK,
                           Appellants in No. 11-4361

                                           v.

                                JOHN F. CURRAN III,
                               Appellant in No. 11-3844
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 09-cv-02469)
                     Magistrate Judge: Honorable J. Andrew Smyser
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 26, 2012
                Before: SLOVITER, SMITH and COWEN, Circuit Judges

                           (Opinion filed: September 26, 2012)
                                      ___________

                                      OPINION
                                     ___________

PER CURIAM

      In 2009, Ryan Shafik and his company, Rockwood Strategies, LP, (“Rockwood”)

brought a breach of contract action against John F. Curran III. The parties consented to

proceed before a Magistrate Judge. Following a bench trial, the Magistrate Judge entered
judgment in favor of Rockwood in the amount of $28,000. Curran appealed.1 We have

jurisdiction pursuant to 28 U.S.C. §§ 636(c)(3) and 1291.

       Curran argues that Rockwood failed to produce relevant documents in response to

discovery requests.    In particular, Curran complains that Rockwood did not provide a

“precursor email . . . dated on or about October 17, 2009,” that was sent to Curran from

Rockwood. According to Curran, Rockwood stated in the email that it would cease to perform

the services described in the contract if it was not paid. Curran claimed that disclosure of this

email “would have seriously harmed [Rockwood‟s] case had such email been produced.”

       We review discovery matters by the abuse of discretion standard. Public Loan Co. v.

Federal Deposit Ins. Corp., 803 F.2d 82, 86 (3d Cir. 1986). In this case, Curran submitted to

Rockwood interrogatories and a request for production of documents. Rockwood responded to

those requests prior to trial. Curran did not object to those disclosures or seek additional time




1
  Curran mistakenly filed the notice of appeal in this Court. In addition, the notice of appeal
was filed more than 30 days after the Magistrate Judge entered judgment on August 17, 2011.
See Fed. R. App. P. 4(a)(1)(A). Curran attached to the notice of appeal a letter explaining that
the “Judgment was delivered from the court to me while [I was] deployed in Iraq.” We
assigned the appeal No. 11-3844, forwarded the notice of appeal to the District Court for
docketing, and directed that Curran‟s letter be treated as a “Motion for Extension of Time to
file Notice of Appeal pursuant to [Federal Rule of Appellate Procedure] 4(a)(5).” The
Magistrate Judge granted the Rule 4(a)(5) motion. Although Rockwood filed a notice of
appeal from the order granting the 4(a)(5) motion, which was docketed at No. 11-4361, see
Ragguette v. Premier Wines & Spirits, − F.3d −, 2012 WL 3346313 (3d Cir. Aug. 15, 2012)
(addressing appeal of order granting 4(a)(5) motion), it has since moved to voluntarily dismiss
that appeal, stating that “it would be a waste of this Court‟s time and resources to prosecute
[the] cross-appeal.” See Fed. R. App. P. 42(b). We will grant Rockwood‟s motion.
Furthermore, although Curran argued in his opening brief his notice of appeal should be
deemed timely filed, he has since acknowledged that the issue is now moot.
                                            2
to conduct further discovery.2 Consequently, he has waived any challenge to his alleged

inability to obtain necessary discovery. Cf. Falcone v. Columbia Pictures Indus., Inc., 805

F.2d 115, 117 n.2 (3d Cir. 1986) (holding that failure to file affidavit seeking discovery in

summary judgment proceedings resulted in waiver of discovery claims). Even if the issue had

been properly preserved, we would conclude that Curran has failed to demonstrate “that there

has been an interference with a „substantial right‟” or “a gross abuse of discretion resulting in

fundamental unfairness in the trial of the case.” Marroquin-Manriquez v. INS, 699 F.2d 129,

134 (3d Cir. 1983) (citations omitted). Notably, Curran failed to comply with Rockwood‟s

own discovery requests, see Public Loan, 803 F.2d at 87 (holding that plaintiffs‟ “lack of good

faith in compliance with [defendants‟] discovery requests” undermined plaintiffs‟ claim that

district court improperly denied their motion to compel discovery), and Curran has not

explained why the allegedly exculpatory email – sent from Rockwood to Curran – was not

already in his possession.

       For the foregoing reasons, we will affirm the judgment of the Magistrate Judge.3



2
  Several months after trial, Curran filed a motion to compel discovery. The District Court
immediately entered an order striking the motion, noting that the “time for seeking discovery
and discovery-related sanctions has passed.” Curran did not file a notice of appeal with respect
to that order. To the extent that we have jurisdiction to consider the denial of Curran‟s motion
to compel, we conclude that the District Court did not abuse its discretion in denying a motion
for discovery that was first brought after a verdict was entered against Curran.
3
  Rockwood‟s motion to voluntarily dismiss the appeal at No. 11-3844 is granted, but its
motion to quash Curran‟s appeal and its motion for damages pursuant to Federal Rule of
Appellate Procedure 38 are denied. Curran‟s “Motion for Stay of Civil Execution,” in which
he complains, inter alia, that he has not received a copy of Rockwood‟s Brief, is denied. We
note that, by order entered June 28, 2012, the Clerk provided Curran with a copy of
Rockwood‟s brief.
                                             3